Exhibit 10.1

Letter of Agreement

10/8/09

Whereas the current economic environment is severely depressed, unstable and
unpredictable, and Knolls labor costs have become uncompetitive relative to
industry norms and Knoll needs to reduce both direct and indirect labor costs at
all U.S. sites immediately.

Whereas the Company and the Union have agreed to the terms set forth below, and
absent significantly diminished economic climate Knoll has no intention of
closing the Grand Rapids manufacturing site.

Whereas, while Knoll is currently considering consolidation of some Grand Rapids
work units to other Knoll sites (e.g. work surfaces), Knoll believes that
immediate reduction in labor costs will enable the Company to avoid additional
consolidation for the duration of this labor contract.

Whereas, Knoll will commit to continuing panel and roll form manufacturing in
Grand Rapids for the duration of this labor agreement. In order to keep the
Grand Rapids site fully utilized as business conditions allow, Knoll and the
Union agree to the following amendments to the existing Collective Bargaining
Agreement.

This Letter of Agreement is an amendment to the Collective Bargaining Agreement
between the Carpenters Industrial Council of the United Brotherhood of
Carpenters and Joiners of America, Local Union 1615 (the “Union”) and Knoll,
Inc. (“Knoll” or the “Company”) dated as of August 27, 2006 (the “Collective
Bargaining Agreement”). This letter of agreement becomes effective October 8,
2009 and expires on August 28, 2011.

Knoll and the Union agree that the Collective Bargaining Agreement is amended as
follows:

 

1. Article VII: Wages: For all associates hired prior to October 8, 2009, the
Union agrees to the following:

 

  a. Wage rates to be rolled back to August 23, 2009 and remain frozen for the
duration of this agreement effective October 12, 2009.

  b. Shift differential reduced to $1.00 per hour effective January 1, 2010.

  c. The Union will forego all cola increases effective August 23, 2009 through
the duration of the agreement.

 

2. The 401 (K) match will be suspended should Knoll take such action across all
other U.S. sites.

 

3. For all associates hired after October 8, 2009, the Union agrees to a two
tiered wage schedule for new hires as set forth on Exhibit A, shift differential
of $.50, recall rights equal to the lesser of 180 days or length of seniority.

 

1



--------------------------------------------------------------------------------

4. For all associates hired after October 8, 2009, the Company and the Union
agree to a 90 day training period with the 90 day probationary period to begin
after the completion of the training period.

 

5. The Company and the Union agree to the adjusted posting procedure set forth
in Exhibit B.

 

6. Employees hired after October 8, 2009 will be eligible for vacation according
to the following schedule:

 

  (i) One (1) year of accumulated length of service but less than three
(3) years – one (1) week.

 

  (ii) Three (3) years accumulated length of service but less than ten
(10) years – two (2) weeks.

 

  (iii) Ten (10) years accumulated length of service but less than twenty
(20) years – three (3) weeks.

 

  (iv) Twenty (20) or more years accumulated length of service – four (4) weeks.

 

  (v) Vacation time shall be pro-rated during the employee’s first and last year
of employment based on the portion of the year the employee is employed.

 

7. The provisions of the ESPP shall not apply to employees hired after
October 8, 2009.

 

8. For employees whose seniority date is prior to October 8, 2009, the Employee
Security and Protection Plan (Article VI) (the “ESPP”) is amended to include the
following new provisions regarding Layoff Income and Benefits:

 

  a. The maximum sum available to an Eligible Employee for layoff income
benefits will be applied on a cumulative basis, regardless of the number of
times an Eligible Employee is subsequently recalled and laid-off. In no event
shall an Eligible Employee’s entitlement to layoff income benefits be fully
restored by virtue of a recall. If an employee is laid off and recalled prior to
the expiration of this agreement, the layoff income benefit will be recalculated
one time. For employees who are currently on layoff status, if they are recalled
the layoff income benefit will be recalculated one time. The accrual for LIB
calculation will be based on full years of service effective October 8, 2009 and
remain frozen at this level with no future accruals.

 

  b.

In no event will an eligible employee be entitled to more than fifty-two
(52) weeks of cumulative medical benefits in the event of a lay off. In no event
shall an eligible employee’s entitlement to lay off medical benefits be fully
restored by virtue of a recall. Once an employee has exhausted his allotment of
medical benefit continuation

 

2



--------------------------------------------------------------------------------

 

during layoff, if that employee is subsequently recalled and then laid off
again, the employee will be entitled to medical continuation for up to 30 days.

EXHIBIT A

 

1. Wage scale for employees hired after October 8, 2009

 

Labor

Grade

   90 day
Training
Period Rate    Union
Start
date    3
Months    6
Months    1
Year    18
Months    2
Years    3
Years    4
Years    5
Years

1 (1-8)

   $ 9.00    $ 10.00    $ 10.50    $ 11.00    $ 11.50    $ 12.00    $ 12.50    $
13.00    $ 13.50    $ 14.00

2 (9-10)

   $ 10.00    $ 11.00    $ 11.50    $ 12.00    $ 12.50    $ 13.00    $  13.50   
$ 14.00    $ 14.75    $  15.50

3 (11-12)

   $ 11.00    $ 12.00    $ 12.50    $ 13.50    $ 14.00    $ 14.50    $ 15.00   
$ 15.75    $ 16.50    $ 17.00

4 (13-14)

     16.00    $ 17.00    $ 17.50    $ 18.00    $ 19.00    $ 20.00    $ 21.00   
$ 22.00    $ 23.00    $ 24.00

The Company reserves the right to hire at a rate greater than outlined above but
not to exceed the top rate for any labor grade.

The seniority date shall be the Union start date for all employees hired after
10-8-09.

The Company will not bring in new employees until all employees on layoff have
exhausted all recall rights.

The Company and the Union agree that employees who have exhausted all their
recall rights and are re-hired by Knoll, would start at a rate of $16.00 per
hour and follow the normal progression until they reach top rate for their
classification and thereafter remain frozen at that level. All other benefits
would be the same as all new hires. These employees will still need to complete
their union probationary period (90 days).

 

3



--------------------------------------------------------------------------------

Exhibit B

Dear Mr. Griffith:

This will confirm that beginning October 8, 2009, the Company and the Union will
adhere strictly to the language of Article XI Sections 5 and 6 of the current
collective bargaining agreement, with the following exceptions:

 

1. Section 5(a)(2) – the 48 hour posting period will be reduced to 24 hours.

 

2. Section 5(c)(2) – the 48 hour posting period will be reduced to 24 hours.

 

3. Section 5(c)(4) – the 24 hour period during which an employee may decline a
job bid is modified and the employee is required to accept or decline the job
upon completion of the interview process upon being notified that he or she had
been awarded the bid (within 1 hour).

 

  a. When a bid is awarded the Company may reassign the employee to the new
position at anytime but no later than the Monday following the expiration of the
24 hour posting period. All employee effective date (s) will be the following
day. For multiple position job postings, those employees awarded the job shall
have the same effective start date.

 

  b. If more than one position is posted within a 24 hour period, any employee
who wishes to sign more than one of the postings must indicate his/her order of
preference for the posted jobs, and he/she will be awarded the highest preferred
job that his/her qualification and seniority allows.

 

4. Section 5(c)(8) – the 48 hour posting period is reduced to 24 hours.

 

5. Notwithstanding any provisions of the contract to the contrary, the following
shall apply:

 

  a. When a job(s) becomes open due to a layoff, the Company may delay the job
posting/bidding process for 45 days, and during that 45 day period, it may
utilize active employees to fill the positions, and on an “as needed” basis.

 

4



--------------------------------------------------------------------------------

Local 1615

      Knoll, Inc.

United Brotherhood of Carpenters

      Grand Rapids, Michigan

And Joiners of America Midwestern

     

Council of Industrial workers

     

/s/ Steve Griffith

      /s/ Paul Dean

S. Griffith

      Paul Dean

Business Representative

      Plant Manager

/s/ George Schultz

      /s/ Joyce TenElshof

G. Schultz

      Joyce TenElshof

President, Local 1615

      Human Resource Manager

/s/ Bryon Cantrell

      /s/ John Wilson

Bryon Cantrell

      John Wilson

Committee Member

      Attorney

/s/ Michael Pratt

      /s/ Kimberly Andres

Michael Pratt

      Kimberly Andres

Committee Member

      Human Resource Representative

/s/ Russell Yeck

      /s/ David Overholt

Russell Yeck

      David Overholt

Committee Member

      Manufacturing Manager

/s/ Robert Minnema

     

Robert Minnema

     

Committee Member

     

 

5